Title: From Alexander Hamilton to Charles Cotesworth Pinckney, 26 March 1800
From: Hamilton, Alexander
To: Pinckney, Charles Cotesworth


Private
New York March 26. 1800
Dr. Sir
I have consulted the Secretary of War on the subject of the relative rank of the Field officers. I find that the rules are applied within a regiment as well as between different regiments contrary to what was originally contemplated. In this, I understand our late Commander in Chief has coincided. This operation in particular cases is to be regretted. But perhaps it will work kindly upon the whole. At any rate we must make the best of it.
with great esteem & regard   I am Dr. Sir   Your obed. Servt.
General Pinckney

